PER CURIAM.
This is an appeal from a judgment of conviction upon both counts of an indictment, the first of whieh charged defendant with the crime of possession of intoxicating liquor as a third offender, the second with maintaining a common liquor nuisance. Demurrers were filed to the indictment, which were overruled by the court. Motions to quash and for bill of particulars wore filed, all of which were denied by the court, and we are presented with a brief in whieh fifty-one assignments of error are urged. We have reviewed them and fail to find any merit in any one of them. We are satisfied that the appeal in this ease is taken merely for delay and is entirely frivolous. The judgment of the trial court is affirmed, and it is ordered that the mandate of this court issue at once.
Affirmed.